DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.


Response to Arguments

On Pg. 10 to Pg. 11 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim(s) 1-3, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138), hereafter referred to as “Obkircher”, in view of Nguyen (US 2010/0150338), hereafter referred to as “Nguyen”.


Regarding claim 1, Obkircher discloses:
A method comprising:
receiving signals at terminals (e.g. SPI slave controller 32, SPI slave controller 34; Fig. 2) of an interface (e.g. SPI bus 45; Fig. 9) having first components configured to detect a first protocol (e.g. I2C SPI protocol; [0067]), and second components configured to detect a second protocol (e.g. active-low select SPI protocol, active-high select SPI protocol; Fig. 9; [0013], “In a system in which, for example, SPI slave controller 32 operates in accordance with a first one of the above-described SPI protocols but SPI slave controller 34 operates in accordance with a second one of the above-described SPI protocols, SPI master controller 26 must be capable of switching between the two protocols, i.e., using the first protocol to communicate data with SPI slave controller 32 and using the second protocol to communicate data with SPI slave controller 34...It is possible to signal a SPI slave controller circuitry to operate in accordance with a selected SPI protocol by supplying a protocol mode control signal to a mode select pin or similar input on an integrated circuit chip having such a protocol mode select feature...;” [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36. SPI slave controller 38 also includes SPI control logic 60, a clock signal generator 62, and a reset generator 64...;" [0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In 
concurrently detecting and interpreting the signals ([0069], “SPI slave controller 38 can detect whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol by monitoring the SPI_SEL, SPI_DATA and SPI_CLK signals...”);
according to the first protocol at the first components (e.g. I2C SPI protocol; [0069]); and
according to the second protocol at the second components (e.g. active-low select SPI protocol, active-high select SPI protocol; [0069]); 
transmitting a reset signal from the first components to the second components to disable the second components in response to determining, that the signals received at the terminals correspond to the first protocol ([0069], “...SPI slave controller 38 begins operation in the reset state 70 (FIG. 10);” [0070], “As illustrated in FIGS. 11A-B, the transition of the active-low hard reset signal RESET_B from an active (or low) state to an inactive (or high) state at the rising edge 190 indicates a data write or data read operation may follow...SPI master controller 44 then activates RESET_B by transitioning RESET_B from a high state to a low state at falling edge 198. In response to the activation of RESET_B, reset generator 64 correspondingly activates RstSPI...;” [0071], “...Because SPI_SEL transitions from a low state to a high state while RstSPI is in an active state, SPI slave controller 38 does not interpret this transition of SPI_SEL as indicating the initiation of another data write or read operation. However, SPI master controller 44 then transitions SPI_SEL to a low state again at falling edge 204. As indicated by the curved arrow 206, the combination of falling edge 204 of SPI_SEL and the inactive state of RstSPI indicates to SPI slave controller 38 that SPI master controller 44 is initiating a data write or read operation in accordance with the active-low select SPI protocol...;” [0072], “...Following the activation of these reset signals, and while maintaining SPI_CLK in a high state, SPI master controller 44 transitions SPI_DATA from a high state to a low state at falling edge 216. As indicated by the curved arrow 218, the combination of falling edge 216 of SPI_DATA and the high state of SPI_CLK indicates to SPI slave 
Obkircher also doesn’t teach: determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal and comparing the pulses to a complete frame. In an analogous art, Nguyen teaches:
determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal (e.g. number of pulses of the PCM clock signal; [0036]) and comparing the pulses to a complete frame (e.g. frame synchronization; [0036]; [0056]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol as taught by Obkircher with the inclusion of counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached as taught by Nguyen because to provide a trigger mechanism to identify a protocol that needs switching.

Regarding claim 2, Obkircher-Nguyen discloses the method of claim 1, however Obkircher teaches: 
interpreting future signals received at the interface using the first components while the second components are disabled ([0069], “SPI slave controller 38 can detect whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol by monitoring the SPI_SEL, SPI_DATA and SPI_CLK signals...”).

Regarding claim 3, Obkircher-Nguyen discloses the method of claim 1, however Obkircher teaches: 
wherein the first protocol corresponds to an inter-integrated circuit (I2C) ([0069], “SPI slave controller 38 can detect whether a data write or data read operation is initiated in accordance with the 

Regarding claim 10, Obkircher discloses:
A device comprising:
an interface including:
	a plurality of terminals (e.g. SPI slave controller 32, SPI slave controller 34; Fig. 2);
	first components configured to detect and interpret signals received at the terminals according to an inter-integrated circuit (I2C) protocol (Fig. 9; [0013], “In a system in which, for example, SPI slave controller 32 operates in accordance with a first one of the above-described SPI protocols but SPI slave controller 34 operates in accordance with a second one of the above-described SPI protocols, SPI master controller 26 must be capable of switching between the two protocols, i.e., using the first protocol to communicate data with SPI slave controller 32 and using the second protocol to communicate data with SPI slave controller 34...It is possible to signal a SPI slave controller circuitry to operate in accordance with a selected SPI protocol by supplying a protocol mode control signal to a mode select pin or similar input on an integrated circuit chip having such a protocol mode select feature...;” [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36. SPI slave controller 38 also includes SPI control logic 60, a clock signal generator 62, and a reset generator 64...;" [0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In the exemplary embodiment described herein, SPI slave controller 38 can respond to a data read or write operation regardless of whether the operation is in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol...”); and
	second components configured to, concurrently with the first components, detect and interpret the signal received at the terminals according to a serial peripheral interface (SPI) protocol (Fig. 9; [0013], “In a system in which, for example, SPI slave controller 32 operates in accordance with a first one of the above-described SPI protocols but SPI slave controller 34 operates in accordance with a second one of the above-described SPI protocols, SPI master controller 26 must be capable of switching between the two protocols, i.e., using the first protocol to communicate data with SPI slave controller 32 and using the second protocol to communicate data with SPI slave controller 34...It is possible to signal a SPI slave controller circuitry to operate in accordance with a selected SPI protocol by supplying a protocol mode control signal to a mode select pin or similar input on an integrated circuit chip having such a protocol mode select feature...;” [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36. SPI slave controller 38 also includes SPI control logic 60, a clock signal generator 62, and a reset generator 64...;" [0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In the exemplary embodiment described herein, SPI slave controller 38 can respond to a data read or write operation regardless of whether the operation is in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol...”);
wherein the first components are configured to disable the second components in response to a determination that the signals correspond to the I2C protocol, and wherein the second components are configured to disable the first components in response to a determination that the signals correspond to the SPI protocol ([0069], “...SPI slave controller 38 begins operation in the reset state 70 (FIG. 10);” [0070], “As illustrated in FIGS. 11A-B, the transition of the active-low hard reset signal RESET_B from an active (or low) state to an inactive (or high) state at the rising edge 190 indicates a data write or data read operation may follow...SPI master controller 44 then activates RESET_B by transitioning RESET_B from a high state to a low state at falling edge 198. In response to the activation of RESET_B, reset generator 64 correspondingly activates RstSPI...;” [0071], “...Because SPI_SEL transitions from a low state to a high state while RstSPI is in an active state, SPI 
Obkircher also doesn’t teach: determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal and comparing the pulses to a complete frame. In an analogous art, Nguyen teaches:
determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal (e.g. number of pulses of the PCM clock signal; [0036]) and comparing the pulses to a complete frame (e.g. frame synchronization; [0036]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol as taught by Obkircher with the inclusion of counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached as taught by Nguyen because to provide a trigger mechanism to identify a protocol that needs switching.

Regarding claim 12, Obkircher-Nguyen discloses the device of claim 10, however Obkircher teaches: 
wherein the first protocol corresponds to inter-integrated circuit (I2C) protocol and the second protocol corresponds to serial peripheral interface (SPI) protocol ([0069], “SPI slave controller 38 can detect whether a data write or data read operation is initiated in accordance with the 

Regarding claim 13, Obkircher-Nguyen discloses the device of claim 12, however Obkircher teaches:
wherein the first components are configured to interpret a first terminal of the plurality of terminals as a first clock input for the I2C protocol, and wherein the second components are configured to interpret a second terminal as a second clock input for the SPI protocol (Fig. 2; [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...” [0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In the exemplary embodiment described herein, SPI slave controller 38 can respond to a data read or write operation regardless of whether the operation is in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol...”).

Regarding claim 14, Obkircher-Nguyen discloses the device of claim 13, however Obkircher teaches:
wherein the first components are configured to interpret the second terminal as a data input for the I2C protocol (Fig. 2; [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...” [0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In the exemplary embodiment described herein, SPI slave .

Claim(s) 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338), as applied to claim(s) 1-3, 10, and 12-14, in further view of Bell et al. (US 6,038,400), hereafter referred to as “Bell”.

Regarding claim 4, Obkircher-Nguyen discloses the method of claim 1. Obkircher in view of Nguyen also doesn’t teach: wherein the first components transmit the reset signal to the second components in response to decoding a device identifier in the signals received at the terminals. In an analogous art, Bell teaches:
wherein the first components transmit the reset signal to the second components in response to decoding a device identifier in the signals received at the terminals (e.g. Table 2; Col. 11, ll. 52-56).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of all possible input signals and all possible modes for each interface protocol as taught by Bell because it provides additional options.

Regarding claim 5, Obkircher-Nguyen discloses the method of claim 1, however Obkircher teaches:
wherein the second protocol corresponds to a serial peripheral interface (SPI) protocol, and wherein one of the signals received at the terminals of the interface is interpreted as a serial clock line (SCL) signal by the first components ([0069], “SPI slave controller 38 can detect whether a 
Obkircher in view of Nguyen also doesn’t teach: wherein one of the signals received at the terminals of the interface is interpreted as an inverted chip select signal (CSN) by the second components. In an analogous art, Bell teaches:
wherein one of the signals received at the terminals of the interface is interpreted as an inverted chip select signal (CSN) by the second components (Col. 10, ll. 39-65).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of all possible input signals and all possible modes for each interface protocol as taught by Bell because it provides additional options.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338) and in further view of Wright (US 2013/0205054), hereafter referred to as “Wright”.

Regarding claim 6, Obkircher discloses:
A semiconductor device comprising:
an interface including:
	a plurality of terminals (e.g. SPI slave controller 32, SPI slave controller 34; Fig. 2);
	first components configured to detect and interpret signals received at the terminals according to an inter-integrated circuit (I2C) protocol (Fig. 9; [0013], “In a system in which, for example, SPI slave controller 32 operates in accordance with a first one of the above-described SPI protocols but SPI slave controller 34 operates in accordance with a second one of the above-described ; and
	second components configured to, concurrently with the first components, detect and interpret the signal received at the terminals according to a serial peripheral interface (SPI) protocol (Fig. 9; [0013], “In a system in which, for example, SPI slave controller 32 operates in accordance with a first one of the above-described SPI protocols but SPI slave controller 34 operates in accordance with a second one of the above-described SPI protocols, SPI master controller 26 must be capable of switching between the two protocols, i.e., using the first protocol to communicate data with SPI slave controller 32 and using the second protocol to communicate data with SPI slave controller 34...It is possible to signal a SPI slave controller circuitry to operate in accordance with a selected SPI protocol by supplying a protocol mode control signal to a mode select pin or similar input on an integrated circuit chip having such a protocol mode select feature...;” [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC 
wherein the first components are configured to disable the second components in response to a determination that the signals correspond to the I2C protocol, and wherein the second components are configured to disable the first components in response to a determination that the signals correspond to the SPI protocol ([0069], “...SPI slave controller 38 begins operation in the reset state 70 (FIG. 10);” [0070], “As illustrated in FIGS. 11A-B, the transition of the active-low hard reset signal RESET_B from an active (or low) state to an inactive (or high) state at the rising edge 190 indicates a data write or data read operation may follow...SPI master controller 44 then activates RESET_B by transitioning RESET_B from a high state to a low state at falling edge 198. In response to the activation of RESET_B, reset generator 64 correspondingly activates RstSPI...;” [0071], “...Because SPI_SEL transitions from a low state to a high state while RstSPI is in an active state, SPI slave controller 38 does not interpret this transition of SPI_SEL as indicating the initiation of another data write or read operation. However, SPI master controller 44 then transitions SPI_SEL to a low state again at falling edge 204. As indicated by the curved arrow 206, the combination of falling edge 204 of SPI_SEL and the inactive state of RstSPI indicates to SPI slave controller 38 that SPI master controller 44 is initiating a data write or read operation in accordance with the active-low select SPI protocol...;” [0072], “...Following the activation of these reset signals, and while maintaining SPI_CLK in a high state, SPI master controller 44 transitions SPI_DATA from a high state to a low state at falling edge 216. As indicated by the curved arrow 218, the combination of falling edge 216 of SPI_DATA and the high state of SPI_CLK indicates to SPI slave controller 38 that SPI master controller 44 is initiating a data write or read operation in accordance with the I2C SPI protocol...”).
determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal and comparing the pulses to a complete frame. In an analogous art, Nguyen teaches:
determining whether the signals received at the interface correspond to the first protocol by counting pulses on a serial clock signal (e.g. number of pulses of the PCM clock signal; [0036]) and comparing the pulses to a complete frame (e.g. frame synchronization; [0036]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol as taught by Obkircher with the inclusion of counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached as taught by Nguyen because to provide a trigger mechanism to identify a protocol that needs switching.
Obkircher in view of Nguyen also doesn’t teach: an electrically erasable programmable read-only memory (EEPROM) configured to store data received via the interface. In an analogous art, Wright teaches: 
an electrically erasable programmable read-only memory (EEPROM) configured to store data received via the interface ([0015]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of EEPROM to store data received via the interface as taught by Wright because EEPROMs are designed to programmed and erased within the hardware it was designed into.

Regarding claim 7, Obkircher-Nguyen-Wright discloses the semiconductor device of claim 6, however Wright teaches: wherein the semiconductor devices corresponds to an analog monitoring and control device configured to operate based on the data stored in EEPROM (e.g. detector 114; Fig. 1; [0015]; [0029]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of EEPROM to store data received via the interface as taught by Wright because EEPROMs are designed to programmed and erased within the hardware it was designed into.

Regarding claim 8, Obkircher-Nguyen-Wright discloses the semiconductor device of claim 6, however Obkircher teaches:
wherein the first components are configured to interpret a first terminal as a first clock input for the I2C protocol, and wherein the second components are configured to interpret a second terminal as a second clock input for the SPI protocol ([0067], “...In responding to a write operation or read operation, SPI slave controller 38 can detect which of two or more SPI protocols governs the operation by detecting combinations of the SPI_DATA, SPI_CLK and SPI_SEL signals...In the exemplary embodiment described herein, SPI slave controller 38 can respond to a data read or write operation regardless of whether the operation is in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol...”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338), as applied to claim(s) 1-3, 10, and 12-14, in further view of Bracamontes Del Toro (US 2008/0270667), hereafter referred to as “Bracamontes Del Toro”.

Regarding claim 11, Obkircher-Nguyen discloses the device of claim 10. Obkircher in view of Nguyen also doesn’t teach: wherein the first components include a first shift register and a first finite state machine, and wherein the second components include a second shift register and a second finite state machine. In an analogous art, Bracamontes Del Toro teaches:
wherein the first components include a first shift register and a first finite state machine, and wherein the second components include a second shift register and a second finite state machine (Fig. 8; [0038]; [0076]; [0077]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of shift registers and finite state machines associated with the respective protocols as taught by Bracamontes Del Toro because the shift registers are being used to serialize and deserialize the control signals used in the respective protocol and the finite state machine is used to control serial communications and introduce automatic wait cycles in the communication of information.

Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338), as applied to claim(s) 1-3, 10, and 12-14, in further view of Mcdonough (US 2020/0076443), hereafter referred to as “Mcdonough”, in further view of Bell et al. (US 6,038,400), in further view of Flippin et al. (US 2013/0019037), hereafter referred to as “Flippin”.

Regarding claim 15, Obkircher-Nguyen discloses the device of claim 12, however Obkircher teaches:
wherein the first components are configured to interpret: 
a first terminal as an I2C serial clock line (SCL) input (e.g. clock signal line 56 (SPI_CLK); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”);
a second terminal as an I2C serial data (SDA) input (e.g. data signal line 48 (SPI_DATA); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”);
Obkircher-Nguyen also doesn’t teach: wherein the first components are configured to interpret: a third terminal as an I2C 0th bit address (A0) input; a fourth terminal as an I2C first bit address (A1) input; and a fifth terminal as an I2C second bit address (A2) input, and wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, McDonough teaches: 
wherein the first components are configured to interpret: 
a third terminal as an I2C 0th bit address (A0) input ([0047]);
a fourth terminal as an I2C first bit address (A1) pin ([0047]); and 
a fifth terminal as an I2C second bit address (A2) pin ([0047]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of the address pins of the I/O expander as taught by McDonough because data is being sent where it needs to be.
wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Bell teaches: 
wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input (Col. 10, ll. 39-65).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching and the address pins of the I/O expander as taught by Obkircher, Nguyen, and McDonough with the inclusion of inverted chip select signal (CSN) as taught by Bell because inverted chip select signal (CSN) is being used to signal the beginning of a transaction.
Obkircher in view of Nguyen, McDonough, and in further view of Bell also doesn’t teach: wherein the second components are configured to interpret: the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Flippin teaches:
wherein the second components are configured to interpret:
the second terminal as an SPI ground input ([0004]; [0026]); 
the third terminal as an SPI serial data out (SDO) terminal ([0028]);
the fourth terminal as an SPI serial data in (SDI) input ([0028]); and 
the fifth terminal as an SPI serial clock (SCLK) input ([0028]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to 

Regarding claim 16, Obkircher-Nguyen discloses the device of claim 12, however Obkircher teaches:
wherein the first components are configured to interpret:
a first terminal as an I2C serial clock line (SCL) input (e.g. clock signal line 56 (SPI_CLK); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”)
a fifth terminal as an I2C serial data (SDA) input (e.g. data signal line 48 (SPI_DATA); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”). 
Obkircher-Nguyen also doesn’t teach: wherein the first components are configured to interpret: a second terminal as an I2C 0th bit address (A0) input; a third terminal as an I2C first bit address (A1) input; and a fourth terminal as an I2C second bit address (A2) input, and wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, McDonough teaches: 
wherein the first components are configured to interpret: 
a second terminal as an I2C 0th bit address (A0) input ([0047]);
a third terminal of the plurality of pins as an I2C first bit address (A1) pin ([0047]); and 
a fourth terminal of the plurality of pins as an I2C second bit address (A2) pin ([0047]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of the address pins of the I/O expander as taught by McDonough because data is being sent where it needs to be.
Obkircher in view of Nguyen and in further view of McDonough also doesn’t teach: wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Bell teaches: 
wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input (Col. 10, ll. 39-65).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching and the address pins of the I/O expander as taught by Obkircher, Nguyen, and McDonough with the inclusion of inverted chip select signal (CSN) as taught by Bell because inverted chip select signal (CSN) is being used to signal the beginning of a transaction.
Obkircher in view of Nguyen, McDonough, and in further view of Bell also doesn’t teach: wherein the second components are configured to interpret: the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Flippin teaches:
wherein the second components are configured to interpret:
the second terminal as an SPI ground input ([0004]; [0026]); 
the third terminal as an SPI serial data out (SDO) terminal ([0028]);
the fourth terminal as an SPI serial data in (SDI) input ([0028]); and 
the fifth terminal as an SPI serial clock (SCLK) input ([0028]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching and the address pins of the I/O expander as taught by Obkircher, Nguyen, and McDonough with the inclusion of SPI serial data out (SDO) pin, SPI serial data in (SDI) pin, and SPI serial clock (SCLK) pin as taught by Flippin because these are implemented as part of the SPI interface, which is a standard interface.

Regarding claim 17, Obkircher-Nguyen discloses the device of claim 12, however Obkircher teaches:
wherein the first components are configured to interpret:
a first terminal as an I2C serial clock line (SCL) input (e.g. clock signal line 56 (SPI_CLK); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”)
a fourth terminal as an I2C serial data (SDA) input (e.g. data signal line 48 (SPI_DATA); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal 
Obkircher-Nguyen also doesn’t teach: wherein the first components are configured to interpret: a second terminal as an I2C 0th bit address (A0) input; a third terminal as an I2C first bit address (A1) input, and wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, McDonough teaches: 
wherein the first components are configured to interpret: 
a second terminal as an I2C 0th bit address (A0) input ([0047]);
a third terminal as an I2C first bit address (A1) pin ([0047]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of the address pins of the I/O expander as taught by McDonough because data is being sent where it needs to be.
Obkircher in view of Nguyen and in further view of McDonough also doesn’t teach: wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Bell teaches: 
wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input (Col. 10, ll. 39-65).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low 
Obkircher in view of Nguyen, McDonough, and in further view of Bell also doesn’t teach: wherein the second components are configured to interpret: the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Flippin teaches:
wherein the second components are configured to interpret:
the second terminal as an SPI ground input ([0004]; [0026]); 
the third terminal as an SPI serial data out (SDO) terminal ([0028]);
the fourth terminal as an SPI serial data in (SDI) input ([0028]); and 
the fifth terminal as an SPI serial clock (SCLK) input ([0028]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching and the address pins of the I/O expander as taught by Obkircher, Nguyen, and McDonough with the inclusion of SPI serial data out (SDO) pin, SPI serial data in (SDI) pin, and SPI serial clock (SCLK) pin as taught by Flippin because these are implemented as part of the SPI interface, which is a standard interface.

Regarding claim 18, Obkircher-Nguyen discloses the device of claim 12, however Obkircher teaches:
wherein the first components are configured to interpret:
a first terminal as an I2C serial clock line (SCL) input (e.g. clock signal line 56 (SPI_CLK); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”)
a third terminal as an I2C serial data (SDA) input (e.g. data signal line 48 (SPI_DATA); [0055], “The SPI bus 45 between SPI master controller 44 and SPI slave controller 38 includes a data signal line 48 (SPI_DATA) that is connectable to a first pin 50 of integrated circuit chip 36, a select signal line 52 (SPI_SEL) that is connectable to a second pin 54 of integrated circuit chip 36, and a clock signal line 56 (SPI_CLK) that is connectable to a third pin 58 of IC chip 36...”). 
Obkircher-Nguyen also doesn’t teach: wherein the first components are configured to interpret: a second terminal as an I2C 0th bit address (A0) input, and wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, McDonough teaches: 
wherein the first components are configured to interpret: 
a second terminal as an I2C 0th bit address (A0) input ([0047]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of the address pins of the I/O expander as taught by McDonough because data is being sent where it needs to be.
Obkircher in view of Nguyen and in further view of McDonough also doesn’t teach: wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input; the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Bell teaches: 
wherein the second components are configured to interpret: the first terminal pin as an SPI inverted chip select (CSN) input (Col. 10, ll. 39-65).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching and the address pins of the I/O expander as taught by Obkircher, Nguyen, and McDonough with the inclusion of inverted chip select signal (CSN) as taught by Bell because inverted chip select signal (CSN) is being used to signal the beginning of a transaction.
Obkircher in view of Nguyen, McDonough, and in further view of Bell also doesn’t teach: wherein the second components are configured to interpret: the second terminal as an SPI ground input; the third terminal as an SPI serial data out (SDO) terminal; the fourth terminal as an SPI serial data in (SDI) input; and the fifth terminal as an SPI serial clock (SCLK) input. In an analogous art, Flippin teaches:
wherein the second components are configured to interpret:
the second terminal as an SPI ground input ([0004]; [0026]); 
the third terminal as an SPI serial data out (SDO) terminal ([0028]);
the fourth terminal as an SPI serial data in (SDI) input ([0028]); and 
the fifth terminal as an SPI serial clock (SCLK) input ([0028]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338), as applied to claim(s) 1-3, 10, and 12-14, in further view of Wright (US 2013/0205054), hereafter referred to as “Wright”.

Regarding claim 19, Obkircher-Nguyen discloses the device of claim 10. Obkircher in view of Nguyen also doesn’t teach: the device of claim 10, including an electrically erasable programmable read only memory (EEPROM) coupled to the interface via a bus. In an analogous art, Wright teaches: 
electrically erasable programmable read only memory (EEPROM) coupled to the interface via a bus ([0015]).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of EEPROM to store data received via the interface as taught by Wright because EEPROMs are designed to programmed and erased within the hardware it was designed into.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Obkircher (US 2012/0079138) in view of Nguyen (US 2010/0150338) and Wright (US 2013/0205054), as applied to claim 19, in further view of Bell et al. (US 6,038,400). 

Regarding claim 20, Obkircher-Nguyen-Wright discloses the device of claim 19. Obkircher in view of Nguyen and in further view of Wright also doesn’t teach: the device of claim 19, including a look-up table coupled to the interface via the bus. In an analogous art, Bell teaches: 
look-up tables configured to store information received via the interface (e.g. Table 2; Col. 11, ll. 52-63).
It would have been obvious to modify the SPI slave controller detecting whether a data write or data read operation is initiated in accordance with the active-high select SPI protocol, the active-low select SPI protocol, or the I2C SPI protocol and counting the number of pulses of the PCM clock signal to determine whether the clock signal should be changed to a logic high signal level when the number of PCM clock pulses is reached to provide a trigger mechanism to identify a protocol that needs switching as taught by Obkirchker and Nguyen with the inclusion of all possible input signals and all possible modes for each interface protocol as taught by Bell because it provides additional options.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444